DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 29 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28, 30-32, 35-39 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (U.S. Publication No. 2014/0069542, hereinafter Graham) in view of .
	With respect to Claim 21, Graham discloses (see fig 2 unless otherwise noted), a device comprising: a tube [100] including a non-metal (102, polymer layer).
	Graham does not disclose a T-shape defined via an insulating jacket and a base such that the base is positioned between the tube and the insulating jacket, , where the base is wider than the insulating jacket, where the base is attached to the tube; and a tracer wire extending within the insulating jacket, wherein the base is positioned between the tracer wire and the tube.
	Akiba discloses a T-shape defined via an insulating jacket [portion of 4 surrounding 3] and a base [horizontal part of 4] such that the base is positioned between the tube [intended to be wrapped around a tube] and the insulating jacket, wherein the base extending from only one insulating jacket [although the figure shows 2 spacers, column 1, line 39 indicates “at least one spacer”] includes the insulating jacket, where the base is wider than the insulating jacket, where the base is attached to the tube and a tracer wire [3] extending within the insulating jacket, wherein the base is positioned between the tracer wire and the tube.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace one of Graham’s metallic layers with Akiba’s sensor 1 (which wraps around a pipe) and connect wires 3 to the signal generator 310 in figure 3, for the benefit of connecting both leads to a single layer, resulting in a more compact device.
	Neither Graham nor Akiba mention how the base is attached to the tube and thus don’t specifically disclose using adhesive to attach the base to the tube.
	Morimoto discloses a similar tracer wire apparatus wherein the tracer wire is attached via an adhesive tape 13, see fig 5.

	With respect to Claim 22, the combination of Graham, Akiba and Morimoto disclose the device of claim 21, wherein the insulating jacket thins towards the base.  See Akiba.
	With respect to Claim 23, the combination of Graham, Akiba and Morimoto disclose the device of claim 21, wherein the base has a width, but doesn’t provide a specific size.  Note that Akiba’s gaps 5 are 1 mm and 3 is 30 .18 mm wires intertwined.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that different applications require difference gauges of wires (depending on signal being transmitted) and that some applications would lead to a base with a width between 5mm and 8mm.
	With respect to Claim 24, the combination of Graham, Akiba and Morimoto disclose the device of claim 21, further comprising: a signal generator [Graham 310, fig 3] coupled to the tracer wire.
	With respect to Claim 28, the combination of Graham, Akiba and Morimoto disclose the device of claim 21, wherein the tube is rectilinear.  Clear from Graham’s fig 1 or 3.
	With respect to Claim 30, the combination of Graham, Akiba and Morimoto discloses the device of claim 21, wherein the tracer wire includes an electrically conductive material [Akiba column 2, line 11, copper], wherein the insulating jacket encloses only one tracer wire including the tracer wire.
	With respect to Claim 31, the combination of Graham, Akiba and Morimoto disclose the device of claim 21, further comprising: a memory that stores a reflection representation generated base on the tracer wire.  See Graham para 57 for reflection, processor 318 would at least have a cache memory where the value is at least temporarily stored.

	With respect to Claim 35, the combination of Graham, Akiba and Morimoto disclose that the non-metal includes a polymer [Graham polymer layer 104].   
	With respect to Claims 36-39 and 41-44, the combination of Graham, Akiba and Morimoto disclose that the tube includes a polymer layer [Graham polymer layer 104] and a polyethylene layer [Akiba column 2, line 14 as per claim 39], but doesn’t specify which species of polymer to use, including: a polybutylene as per claim 36; a polyvinylchloride as per claim 37; an unplasticized polyvinylchloride as per claim 38; a polypropylene as per claim 41; a cross linked polyethylene as per claim 42; a plastic as per claim 43; or a fiberglass as per claim 44.  
	The advantageous leak detection systems of Graham and Akiba are irrespective to the type of material that the tube is composed of.  The examiner finds this to be a case of obviousness of species when prior art teaches genus.  See MPEP 2144.08.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the combination of Graham, Akiba and Morimoto’s beneficial pipe leakage detection system would work on any well-known pipe material, including: a polybutylene as per claim 36; a polyvinylchloride as per claim 37; an unplasticized polyvinylchloride as per claim 38; a polypropylene as per claim 41; a cross linked polyethylene as per claim 42; a plastic as per claim 43; and a fiberglass as per claim 44, and thus one having ordinary skill in the art before the effective filing date of the invention would find it obvious to try the combination of Graham, Akiba and Morimoto’s tube leakage detection system on any applicable tube for the benefit of accurate leak detection.  

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Graham, Akiba and Morimoto in further view of Roberts (U.S. Patent No. 3,600,674, hereinafter Roberts).
	With respect to Claim 25, the combination of Graham, Akiba and Morimoto disclose the device of claim 24, but doesn’t specifically disclose further comprising: an oscilloscope coupled to the tracer wire.
	Oscilloscopes are known to be used for viewing the signals that are generated.
	Roberts shows a similar reflection based liquid leakage system that connects an oscilloscope [38, fig 1 and column 4, lines 24-47].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an Oscilloscope to the combination of Graham, Akiba and Morimoto’s signal generator 310 [seen in Graham] for the benefit of letting the user easily see the signal.  
	With respect to Claim 26, the combination of Graham, Akiba and Morimoto disclose the device of claim 21, but doesn’t specifically disclose further comprising: an oscilloscope coupled to the tracer wire.
	Oscilloscopes are known to be used for viewing the signals that are generated.
	Roberts shows a similar reflection based liquid leakage system that connects an oscilloscope [38, fig 1 and column 4, lines 24-47].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an Oscilloscope to the combination of Graham, Akiba and Morimoto’s signal generator 310 [seen in Graham] for the benefit of letting the user easily see the signal.  
	With respect to Claim 27, the combination of Graham, Akiba and Morimoto disclose the device of claim 26, but doesn’t specifically disclose further comprising: an oscilloscope coupled to the tracer wire.

	Roberts shows a similar reflection based liquid leakage system that connects an oscilloscope [38, fig 1 and column 4, lines 24-47].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an Oscilloscope to the combination of Graham, Akiba and Morimoto’s signal generator 310 [seen in Graham] for the benefit of letting the user easily see the signal.  
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Graham, Akiba and Morimoto in further view of Hong et al. (U.S. Publication No. 2004/0098212, hereinafter Hong).
	With respect to Claim 33, the combination of Graham, Akiba and Morimoto disclose the device of claim 22, but does not disclose that the tracer wire is a first wire, wherein the second tube hosts a second wire, wherein the first wire and the second wire are joined via a flexible multi-strand cable.
	Hong shows a similar device that joins tube and wire segments via a flexible multi-strand cable.  See fig 9, cables 150a-f.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Graham, Akiba and Morimoto such that the wire is a first wire, wherein the second tube hosts a second wire, wherein the first wire and the second wire are joined via a flexible multi-strand cable for the benefit of joining different tube segments.  
	With respect to Claim 34, Graham, Akiba, Morimoto and Hong disclose the device of claim 23, wherein the first wire includes a first end portion, wherein the second wire includes a second end portion, wherein the flexible multi-strand cable includes a plurality of end portions hosting a plurality of tubular lugs that crimp and insulate the first end portion and the second end portion.  See Hong fig 5, which connects end portions of wires 15 with tubular lug 35 via crimping to 30.
Claim 46 rejected under 35 U.S.C. 103 as being unpatentable over Graham and Akiba in further view of Butts (U.S. Patent No. 4,568,925, hereinafter Butts).
With respect to Claim 46, Graham discloses an assembly comprising: a pipe [200] includes a wall defining a hollow cavity [interior of pipe that fluid flows through], that the hollow cavity extends longitudinally along the wall, and a pulse generator connected to a conductive element, configured to pass a set of pules through the conductive element and receive a set of reflections of the set of pulses from the conductive element such that the set of reflections can be computationally analyzed to determine the presence of a leak in the pipe [310, fig 3; para 9].
	Graham does not disclose, wherein the wall includes a high density polyethylene, an insulating jacket extending longitudinally along the wall over the hollow cavity and external to the hollow cavity, wherein the pipe includes the insulating jacket as an integral and permanent part thereof and a tracer wire longitudinally extending within the insulating jacket along the wall over the hollow cavity and external to the hollow cavity.
	Akiba discloses that the wall includes a polyethylene [column 2, line 14], an insulating jacket [portion of 4 around 3] extending longitudinally along the wall over the hollow cavity and external to the hollow cavity, wherein the pipe and a tracer wire [3] longitudinally extending within the insulating jacket along the wall over the hollow cavity and external to the hollow cavity.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace one of Graham’s metallic layers with Akiba’s sensor 1 (which wraps around a pipe) and connect wires 3 to the signal generator 310 in figure 3, for the benefit of connecting both leads to a single layer, resulting in a more compact device.
	Akiba does not disclose that the pipe includes the insulating jacket as an integral and permanent part thereof nor that the wall includes high density polyethylene.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that it would be desirable to make the insulating jacket separately and 
	Regarding the choice of pipe material, Graham shows polymer and Akiba shows polyethylene.  Both inventions would work will around a pipe constructed of any material.
	Butts, column 6, line 65- column 7, line 4 shows a leak detector on a pipe with a high density polyethylene layer.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the combination of Graham and Akiba around a pipe constructed of any material, including a high density polyethylene layer for the benefit of accurate leak detection around any pipe.
Claims 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Graham, Akiba and Morimoto in further view of Butts.
	With respect to Claims 29 and 40, none of Graham, Akiba and Morimoto disclose a tube including a high density polyethylene. 
	Regarding the choice of tube material, Graham shows polymer and Akiba shows polyethylene.  Both inventions would work will around a tube constructed of any material.
	Butts, column 6, line 65- column 7, line 4 shows a leak detector on a pipe with a high density polyethylene layer.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the combination of Graham, Akiba and Morimoto around a tube constructed of any material, including a high density polyethylene layer for the benefit of accurate leak detection around any tube.

Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive.
	 Note that many arguments are mooted, as they pertain to new claim limitations and are thus addressed by the new rejections seen above.  The remaining argument will be addressed below
	On page 7, the applicant disagrees that claim 32 is a product by process claim arguing that butt welding is different from fillet welding.  The examiner doesn’t contest that butt welding is a different process from fillet welding.  However butt welding is a process.  Claim 32 forms a continuous tube by the process of butt welding two tubes together.  Therefore the product by process analysis is proper, and the prior art only need show a continuous tube unless the applicant can argue as to a structural difference implied by the process of welding the tubes together.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855